Exhibit 1.1 UNDERWRITING AGREEMENT among PETROBRAS GLOBAL FINANCE B.V., PETRÓLEO BRASILEIRO S.A. – PETROBRAS, BB SECURITIES LIMITED, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and SANTANDER INVESTMENT SECURITIES INC., relating to PETROBRAS GLOBAL FINANCE B.V.’s U.S.$5,000,000,000 8.375% Global Notes Due 2021 U.S.$1,750,000,000 8.750% Global Notes Due 2026 May 17, 2016 TABLE OF CONTENTS Page SECTION 1. Representations and Warranties. 3 SECTION 2. Purchase and Sale. 17 SECTION 3. Delivery and Payment. 17 SECTION 4. Offering by Underwriters. 17 SECTION 5. Covenants. 18 SECTION 6. Conditions to the Obligations of the Underwriters. 22 SECTION 7. Reimbursement of Expenses. 28 SECTION 8. Indemnification and Contribution. 28 SECTION 9. Termination. 30 SECTION 10. Representations, Covenants and Indemnities to Survive. 31 SECTION 11. Notices. 31 SECTION 12. Successors. 32 SECTION 13. Jurisdiction. 32 SECTION 14. Governing Law. 32 SECTION 15. Currency. 32 SECTION 16. Waiver of Immunity. 33 SECTION 17. Waiver of Right to Trial by Jury 33 SECTION 18. Counterparts. 33 SECTION 19. Entire Agreement. 34 SECTION 20. Headings. 34 SECTION 21. No Fiduciary Relationship. 34 PETROBRAS GLOBAL FINANCE B.V. U.S.$5,000,000,000 8.375% Global Notes Due 2021 U.S.$1,750,000,000 8.750% Global Notes Due 2026 Underwriting Agreement May 17, 2016 BB Securities Limited 4 th Floor, Pinners Hall 105-108 Old Broad Street London, EC2N 1ER United Kingdom J.P. Morgan Securities LLC 383 Madison Avenue New York, New York 10179 United States of America Merrill Lynch, Pierce, Fenner & Smith Incorporated One Bryant Park New York, New York 10036 United States of America Santander Investment Securities Inc. 45 East 53 rd Street New York, NY 10022 United States of America Ladies and Gentlemen: Petrobras Global Finance B.V., incorporated under the laws of The Netherlands as a private company with limited liability (“ PGF ”) and an indirect wholly-owned subsidiary of Petróleo Brasileiro S.A. – Petrobras, a sociedade de economia mista (“ Petrobras ”, each of Petrobras and PGF a “ Company ” and, collectively, the “ Companies ”) organized and existing under the laws of the Federative Republic of Brazil (“ Brazil ”), proposes to issue and sell to BB Securities Limited, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Santander Investment Securities Inc. (each, an “ Underwriter ” and collectively, the “ Underwriters ”) U.S.$5,000,000,000 aggregate principal amount of its 8.375% Global Notes Due 2021 (the “ Series 1 Notes ”) and U.S.$1,750,000,000 aggregate principal amount of its 8.750% Global Notes Due 2026 (the “ Series 2 Notes ” and, together with the Series 1 Notes, the “ Notes ”). The Series 1 Notes are to be issued under the indenture dated as of August 29, 2012 (the “ Original Indenture ”) between PGF and The Bank of New York Mellon, as trustee (the “ Trustee ”), as supplemented by a Twenty-First Supplemental Indenture (the “ Twenty-First Supplemental Indenture ” and together with the Original Indenture, the “ Series 1 Indenture ”) to be dated the Closing Date (as defined herein) between PGF, Petrobras and the Trustee. The Series 2 Notes are to be issued under the Original Indenture, as supplemented by a Twenty-Second Supplemental Indenture (the “ Twenty-Second Supplemental Indenture ” and together with the Original Indenture, the “ Series 2 Indenture ”). The Series 1 Indenture and the Series 2 Indenture are collectively referred to herein as the “Indenture.” The Series 1 Notes will be unconditionally and irrevocably guaranteed by Petrobras pursuant to a guaranty to be dated the Closing Date (the “ Series 1 Guaranty ”). The Series 2 Notes will be unconditionally and irrevocably guaranteed by Petrobras pursuant to a guaranty to be dated the Closing Date (the “ Series 2 Guaranty ”). The Series 1 Guaranty and the Series 2 Guaranty are collectively referred to herein as the “ Guaranties .” The Notes to be issued by PGF will be evidenced initially by one or more Registered Global Notes (each a “ Global Note ”) representing the Notes sold or resold pursuant to a registration statement on Form F-3 under the Securities Act of 1933, as amended (the “ Securities Act ”), dated August 28, 2015, filed with the Securities and Exchange Commission (the “ Commission ”) (File No. 333-206660-01) covering the registration of one or more series of notes, including the Notes, under the Securities Act and including the related base prospectus in the Form F-3 dated August 28, 2015 at the time such registration statement became effective (the “ Base Prospectus ”). Except where the context otherwise requires, “ Registration Statement ,” as used herein, means the registration statement, as amended at the time of such registration statement’s effectiveness for purposes of Section 11 of the Securities Act, as such section applies to the respective Underwriters (the “ Effective Time ”), including (i) all documents filed as a part thereof or incorporated or deemed incorporated by reference therein and (ii) any information contained or incorporated by reference in a prospectus filed with the Commission pursuant to Rule 424(b) under the Securities Act, to the extent such information is deemed, pursuant to Rule 430B or Rule 430C under the Securities Act, to be part of the Registration Statement at the Effective Time. The Companies have furnished to you, for use by the Underwriters and by dealers in connection with the offering of the Notes, copies of one or more “preliminary prospectus supplements” relating to the Notes. Except where the context otherwise requires, “ Pre-Pricing Prospectus ,” as used herein, means each such preliminary prospectus supplement, in the form so furnished, as may be amended or supplemented, including the Base Prospectus, and the documents incorporated by reference therein. Except where the context otherwise requires, “ Prospectus Supplement ,” as used herein, means the final prospectus supplement relating to the Notes (including all documents incorporated by reference therein), to be filed by the Companies with the Commission pursuant to Rule 424(b) under the Securities Act on or before the second business day after the date hereof (or such earlier time as may be required under the Securities Act), in the form furnished by the Companies to you for use by the Underwriters and by dealers in connection with the offering of the Notes. Except where the context otherwise requires, (i) “ Final Offering Document ,” as used herein, means the Prospectus Supplement together with the Base Prospectus attached to or used with the Prospectus Supplement, (ii) “ Permitted Free Writing Prospectuses ,” as used herein, 2 means the documents listed on Schedule A attached hereto and the “road show” (as defined in Rule 433 under the Securities Act), listed on Schedule A attached hereto related to the offering of the Notes contemplated hereby (the “ Road Show ”) and (iii) “ Disclosure Package ,” as used herein, means any Pre-Pricing Prospectus (including all documents incorporated by reference therein) together with any combination of one or more of the Permitted Free Writing Prospectuses, if any. Any reference herein to the Registration Statement, any Base Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectuses shall be deemed to refer to and include the documents, if any, incorporated by reference, or deemed to be incorporated by reference, therein (the “ Incorporated Documents ”), including, unless the context otherwise requires, the documents, if any, filed as exhibits to such Incorporated Documents. Any reference herein to the terms “ amend ,” “ amendment ” or “ supplement ” with respect to the Registration Statement, any Base Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer to and include the filing of any document under the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder (collectively, the “ Exchange Act ”) on or after the initial effective date of the Registration Statement, or the date of such Base Prospectus, such Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus or such Permitted Free Writing Prospectuses, as the case may be, and deemed to be incorporated by reference. Terms not otherwise defined herein are used as defined in the Indenture. SECTION 1. Representations and Warranties . Each of the Companies jointly and severally represents and warrants to the Underwriters as set forth below: (a) The Companies and the transactions contemplated in this Underwriting Agreement in connection with the offer and sale of the Notes meet the requirements set forth in Form F-3 under the Securities Act for use of the Registration Statement in connection with the offering of the Notes that are the subject of this Underwriting Agreement. (b) The transactions contemplated in this Underwriting Agreement in connection with the offer and sale of the Notes do not violate any previous issuances of securities by Petrobras or any of its subsidiaries. (c) The Registration Statement complied at the Effective Time and complies as of the date hereof in all material respects, with the requirements of the Securities Act and has been filed with the Commission not earlier than three years prior to the date hereof ; the conditions to the use of Form F-3 in connection with the offering and sale of the Notes as contemplated hereby have been satisfied; the Registration Statement meets, and the offering and sale of the Notes as contemplated hereby complies with, the requirements of Rule 415 under the Securities Act including, without limitation, Rule 415(a)(5); the Registration Statement did not, as of the Effective Time, contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; each Pre-Pricing Prospectus 3 complied, at the time it was filed with the Commission, and complies as of the date hereof, in all material respects with the requirements of the Securities Act; at no time during the period that begins on the earlier of the date of such Pre-Pricing Prospectus and the date such Pre-Pricing Prospectus was filed with the Commission and ends at the Closing Date did or will any Pre-Pricing Prospectus , as then amended or supplemented, include an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading, and at no time during such period did or will any Pre-Pricing Prospectus, as then amended or supplemented, together with any combination of one or more of the then issued Permitted Free Writing Prospectuses, if any, include an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; the Final Offering Document will comply, as of the date that it is filed with the Commission, the date of the Prospectus Supplement and the Closing Date, in all material respects, with the requirements of the Securities Act (in the case of the Final Offering Document, including, without limitation, Section 10(a) of the Securities Act); at no time during the period that begins on the earlier of the date of the Final Offering Document and the date the Final Offering Document is filed with the Commission and ends at the Closing Date did or will the Final Offering Document, as then amended or supplemented, include an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; at no time during the period that begins on the date hereof and ends at the Closing Date did or will the Disclosure Package include an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that the Companies make no representation or warranty with respect to any statement contained in the Registration Statement, any Pre-Pricing Prospectus , the Final Offering Document or any Permitted Free Writing Prospectus in reliance upon and in conformity with information concerning an Underwriter and furnished in writing by or on behalf of such Underwriter to the Companies expressly for use in the Registration Statement, such Pre-Pricing Prospectus , the Final Offering Document or such Permitted Free Writing Prospectus which shall consist solely of the 5 th and 10 th paragraphs under the caption “Underwriting” in the Prospectus Supplement (it being understood and agreed that each Underwriter’s obligations are solely with respect to the information furnished by such Underwriter). (d) The Companies have filed the Registration Statement with the Commission, the Registration Statement has become effective under the Securities Act, no stop order preventing or suspending the use of any Base Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the Final Offering Document or any Permitted Free Writing Prospectus, or the effectiveness of the Registration Statement has been issued, and no proceedings for such purposes or pursuant to Section 8A of the Securities Act against the Companies or related to the offering have been instituted or, to the Companies’ knowledge, threatened by the Commission. Neither Company has received from the Commission any notice pursuant to Rule 401(g)(2) objecting to its use of the automatic shelf registration form. 4 (e) The Companies confirm their intention to file a Pre-Pricing Prospectus and Prospectus Supplement with the Commission pursuant to Rule 424(b) under the Securities Act. (f) Petrobras has filed all the documents required to be filed by it with the Commission pursuant to the Exchange Act, including but not limited to the annual report on Form 20-F for the year ended December 31, 2015 and Form 6-K in connection with its financial statements for the three month period ended March 31, 2016. Each document filed or to be filed by the Companies under the Exchange Act complied and will comply when so filed in all material respects with the requirements of the Exchange Act and the applicable rules and regulations of the Commission and the documents incorporated or deemed to be incorporated by reference in the Registration Statement, the Disclosure Package and the Final Offering Document, at the time they were or hereafter are filed with the Commission, complied and will comply in all material respects with the requirements of the Securities Act, the Exchange Act and the rules and regulations thereunder. (g) The Original Indenture has been, and the form of Twenty-First Supplemental Indenture and Twenty-Second Supplemental Indenture and the form of Guaranties, as of the Closing Date, will be, qualified under the Trust Indenture Act of 1939, as amended (the “ TIA ”), and all filings and other actions required under the TIA to permit the use of the Indenture, the issuance of the Notes thereunder and the execution by Petrobras and the Trustee of the Guaranty have been made and taken prior to the date hereof. (h) Prior to the termination of the offering of the Notes, neither Petrobras nor PGF has filed any amendment to the Registration Statement or supplement to the Disclosure Package or Final Offering Document which shall not have previously been furnished to the Underwriters or of which the Underwriters shall not previously have been advised or to which any Underwriter shall have reasonably objected in writing. (i) Prior to the execution of this Underwriting Agreement, neither Petrobras nor PGF has, directly or indirectly, offered or sold any Notes by means of any “prospectus” (within the meaning of the Securities Act) or used any “prospectus” (within the meaning of the Securities Act) in connection with the offer or sale of the Notes, in each case other than the Pre-Pricing Prospectuses and the Permitted Free Writing Prospectuses, if any; neither Petrobras nor PGF has, directly or indirectly, prepared, used or referred to any Permitted Free Writing Prospectuses except in compliance with Rule 163 or with Rules 164 and 433 under the Securities Act; assuming that such Permitted Free Writing Prospectus is so sent or given after such Permitted Free Writing Prospectus was, if required pursuant to Rule 433(d) under the Securities Act, filed with the Commission, the sending or giving, by any Underwriter, of any Permitted Free Writing Prospectus will satisfy the provisions of Rule 164 or Rule 433 (without reliance on subsections (b), (c) and (d) of Rule 164); the conditions set forth in one or more of subclauses (i) through (iv), inclusive, of Rule 433(b)(1) under the Securities Act are satisfied, and the Registration Statement, as initially filed with the Commission, includes a prospectus that, other than by reason of Rule 433 or Rule 431 under the Securities Act, satisfies the requirements of Section 10 of the Securities Act; neither the Companies nor the 5 Underwriters are disqualified, by reason of subsection (f) or (g) of Rule 164 under the Securities Act, from using, in connection with the offer and sale of the Notes, “free writing prospectuses” (as defined in Rule 405 under the Securities Act) pursuant to Rules 164 and 433 under the Securities Act; neither Petrobras nor PGF is an “ineligible issuer” (as defined in Rule 405 under the Securities Act) as of the eligibility determination date for purposes of Rule 164 and 433 under the Securities Act with respect to the offering of the Notes contemplated by the Registration Statement; the parties hereto agree and understand that the content of any and all Road Shows related to the offering of the Notes contemplated hereby is solely the property of the Companies. (j) Neither of the Companies is, and after giving effect to the offering and sale of the Notes and the application of the proceeds thereof as described in the Registration Statement, the Disclosure Package and the Final Offering Document will be, an “investment company” as such term is defined in the United States Investment Company Act of 1940, as amended (the “ Investment Company Act ”), and the rules and regulations of the Commission promulgated thereunder. (k) Neither of the Companies, nor any of their subsidiaries or affiliates has, directly or indirectly, taken any action designed to or that could reasonably be expected to cause or result in any stabilization or manipulation of the price of any Notes. Neither of the Companies nor any of their subsidiaries or affiliates has issued any stabilization announcement referring to the proposed issue of Notes. (l) PGF has been duly incorporated and is validly existing as a private company with limited liability under the laws of The Netherlands. PGF has no subsidiaries. PGF has the full corporate power and authority to own or lease, as the case may be, and to operate its properties and conduct its business as described in the Registration Statement, the Disclosure Package and the Final Offering Document. PGF has the full corporate power and authority to file the Registration Statement and to enter into and perform its obligations under this Underwriting Agreement, the Indenture and the Notes (collectively, the “ Transaction Documents ”) and is duly qualified to do business as a foreign corporation under the laws of each jurisdiction which requires such qualification except where the failure to be so qualified will not have a Material Adverse Effect. For the purposes of this Underwriting Agreement, (i) the term “ Material Adverse Effect ” shall mean (A)any material adverse effect on the condition (financial or otherwise), business, properties, earnings or prospects of either of the Companies, together with their respective consolidated subsidiaries, (B)any material adverse effect on the ability of PGF, Petrobras or any other person to perform their respective obligations under any of the Transaction Documents, or (C)any material adverse effect on the rights of the Trustee, acting on behalf of the holders of the Notes, or such holders, under any of the Transaction Documents, and (ii) the term “ subsidiary ” shall mean any entity of which either Company directly or indirectly owns a majority of the outstanding voting shares and which such Company otherwise has the ability to elect a majority of the members of the board of directors or the governing body. (m) Petrobras has been duly organized and is validly existing as a sociedade de economia mista (mixed-capital company) in good standing (to the extent that good 6 standing is applicable under applicable law) under the laws of Brazil. Each of Petrobras’s Material Subsidiaries has been duly incorporated and is validly existing as a corporation in good standing (to the extent relevant) under the laws of the jurisdiction in which it is chartered or organized. Each of Petrobras and its Material Subsidiaries is licensed (if and to the extent required by law) and has the full corporate power and authority to own or lease, as the case may be, and to operate its properties and to conduct its business as described in the Registration Statement, the Disclosure Package and the Final Offering Document and to enter into and perform its obligations under this Underwriting Agreement and the other Transaction Documents to which it is a party, and is duly qualified or licensed as a foreign corporation in good standing in each jurisdiction which requires such qualification, except, in the case of its Material Subsidiaries other than PGF, where the failure to be so qualified will not have a Material Adverse Effect. Except as disclosed in the Registration Statement and the documents incorporated by reference therein (including the annual report on Form 20-F of Petrobras for the year ended December 31, 2015), Petrobras owns, directly or indirectly, all of the outstanding equity interests of PGF and its other Material Subsidiaries. For the purposes of this Underwriting Agreement, the term “ Material Subsidiary ” shall mean, as to any person, any subsidiary of such person which, on any given date of determination, accounts for more than 15% of such person’s total assets, as such total assets are set forth on the most recent consolidated financial statements of such person prepared in accordance with U.S. generally accepted accounting principles (or if any such person does not prepare financial statements in U.S. generally accepted accounting principles, consolidated financial statements prepared in accordance with such other generally accepted accounting principles then applicable to such person). (n) All the outstanding shares of capital stock, if any, of each subsidiary of the Companies have been duly and validly authorized and issued and are fully paid and nonassessable except, in the case of the subsidiaries (other than PGF), as would not have a Material Adverse Effect, and all outstanding shares of capital stock of the subsidiaries are owned by the Companies, as the case may be, either directly or through wholly-owned subsidiaries free and clear of any perfected security interest or any other security interests, claims, liens or encumbrances. (o) The Companies’ respective capitalizations are as set forth in the Disclosure Package and the Final Offering Document as of the dates specified therein. (p) This Underwriting Agreement has been duly authorized, executed and delivered by each of the Companies; each of the Indenture, the Guaranties and each other document executed and delivered in connection therewith to which either of the Companies is party has been duly authorized and, assuming due authorization, execution and delivery thereof by each other party to those Transaction Documents (other than the Companies), when executed and delivered by the Companies, will constitute a legal, valid and binding agreement of the Companies, as the case may be, enforceable against each of the Companies in accordance with its terms (subject, as to the enforcement of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or other similar laws affecting creditors’ rights generally from time to time in effect and to general principles of equity); and the descriptions of the Transaction Documents in the 7 Registration Statement, the Disclosure Package and the Final Offering Document fairly summarize the rights and obligations of the parties thereto. (q) Each series of Notes has been duly authorized, and, when issued under its respective Indenture, authenticated by the Trustee and delivered to and paid for by the Underwriters pursuant to this Underwriting Agreement, will have been duly executed, issued and delivered and will constitute legal, valid and binding obligations of PGF, enforceable in accordance with their terms, subject, as to the enforcement of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium, or other similar laws affecting creditors’ rights generally from time to time in effect and to general principles of equity and will be entitled to the benefits provided by the Indenture as described in the Registration Statement, the Disclosure Package and the Final Offering Document. (r) The Notes will constitute the general unsecured and unsubordinated obligations of PGF and will rank pari passu in priority of payment and in right of seniority with all other unsecured and unsubordinated obligations of PGF that are not, by their terms, expressly subordinated in right of payment to the Notes except for statutory liens and preferences. The obligations of Petrobras under the Guaranties will constitute the general unsecured and unsubordinated obligations of Petrobras and will rank pari passu in priority of payment and in right of seniority with all other unsecured and unsubordinated obligations of Petrobras that are not, by their terms, expressly subordinated in right of payment to the rights of the Trustee under the Guaranties, except for statutory liens and preferences. The obligations of Petrobras under the Guaranties rank, and will rank, pari passu with its obligations in respect of outstanding and future guaranties of indebtedness issued by PGF. (s) No consent, approval, authorization, filing with or order of any court or governmental agency or other regulatory authority or body having jurisdiction over either of the Companies or any of their respective properties or assets in Brazil, The Netherlands or elsewhere (“ Government Authorities ”) is required for (i) the filing of the Registration Statement or the valid authorization, issuance, sale and delivery of the Notes, or (ii) the execution, delivery or performance by the Companies of any of their respective obligations under any of the Transaction Documents in the manner contemplated in the Registration Statement, the Disclosure Package and the Final Offering Document, including, without limitation, making any of the applicable payments required to be made after the date hereof under or in respect of any of the Transaction Documents, except for (i) the filing of the Prospectus Supplement pursuant to Rule 424(b) under the Securities Act, (ii) such consents as may be required under state or foreign securities or blue sky laws (iii) such filings or consents as may be required by the by-laws and rules of the Financial Industry Regulatory Authority Inc. (“ FINRA ”) in connection with the use of the Base Prospectus for issuances of securities by the Companies and the purchase and distribution of the Notes by the Underwriters and the confirmation by FINRA that it has no objection with respect to the fairness and reasonableness of the underwriting terms and arrangements, each of which has, to the best knowledge of the Companies, been obtained and is in full force and effect and (iv) a possible notification to the Dutch Central Bank pursuant to the Act on Foreign Financial 8 Regulations 1994 ( Wet financiële betrekkingen buitenland 1994) and regulations promulgated thereunder. (t) Neither of the Companies is currently in violation of its charter, by-laws or comparable organizational documents; neither the issuance and sale of the Notes, the execution and delivery of any of the Transaction Documents nor the consummation of any of the transactions described or contemplated therein, nor the fulfillment of the terms thereof will conflict with, or give rise to any right to accelerate the maturity or require the prepayment, repurchase or redemption of any indebtedness under, or result in a breach or violation or imposition of any lien, charge or encumbrance upon any property or assets of the Companies or any of Petrobras’s subsidiaries pursuant to, (i)the charter, by-laws or comparable organizational documents of either of the Companies or any of their Material Subsidiaries, (ii)the terms of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan agreement or other agreement, obligation, condition, covenant or instrument to which either of the Companies or any of Petrobras’s subsidiaries is a party or is bound or to which any of their property or assets is subject or (iii)any statute, law, rule, regulation, judgment, order or decree applicable to either of the Companies or any of Petrobras’s subsidiaries, except in the case of clauses (ii) or (iii) such as could not reasonably be expected to have a Material Adverse Effect. (u) The consolidated historical financial statements of the Companies and their consolidated subsidiaries included, or incorporated by reference, in the Disclosure Package and the Final Offering Document, together with the related notes, have been prepared in accordance with International Financial Standards – IFRS applied on a consistent basis throughout the periods involved (except as otherwise noted therein) and present fairly in all material respects the financial condition, results of operations and cash flows of the Companies as of the dates and for the periods indicated; the selected financial information set forth under the captions “Selected Financial Data” in the annual report on Form 20-F of Petrobras for the year ended December 31, 2015 incorporated by reference in the Disclosure Package and the Final Offering Document fairly presents, on the basis stated in the Disclosure Package and the Final Offering Document, the information included therein; the selected financial information set forth under the captions “Financial Statements” in the interim report on Form 6-K of Petrobras for the three month periods ended March 31, 2016 incorporated by reference in the Disclosure Package and the Final Offering Document fairly presents, on the basis stated in the Pre-Pricing Prospectus and the Final Offering Document, the information included therein . Except as disclosed in the Disclosure Package and the Final Offering Document, there has been no material adverse change in the condition (financial or otherwise), prospects, earnings, business or properties of either of the Companies and Petrobras’s consolidated subsidiaries, taken as a whole, since December 31, 2015. The segment data and other financial and statistical information incorporated by reference in the Registration Statement, the Disclosure Package and the Final Offering Document present fairly the information included therein and have been prepared on a basis consistent with that of the financial statements that are incorporated by reference in the Registration Statement, the Disclosure Package and the Final Offering Document and the books and records of the respective entities presented therein. 9 (v) There are no pro forma or consolidated financial statements or other financial statements or data which are or were required to be included or incorporated by reference in the Registration Statement, the Disclosure Package and the Final Offering Document in accordance with Regulation S-X under the Securities Act which have not been included as so required. (w) The statistical, industry-related and market-related data included, or incorporated by reference, in the Disclosure Package and the Final Offering Document are based on or derived from sources which the Companies reasonably and in good faith believe are reliable and accurate, and such data agree with the sources from which they are derived. (x) Except as set forth or contemplated in the Disclosure Package and the Final Offering Document, no action, suit or proceeding by or before any Governmental Authority involving the Companies or any of Petrobras’s subsidiaries or their property or assets is pending or, to the best knowledge of the Companies, threatened, involving or in any way relating to (i) this Underwriting Agreement, any of the other Transaction Documents or the transactions contemplated herein or therein or (ii) any other matter, except for (in the event of (i) and (ii)) actions, suits and proceedings that individually or in the aggregate could not reasonably be expected to have a Material Adverse Effect. Neither the Companies nor any of Petrobras’s subsidiaries is in violation of or in default with respect to any applicable statute, rule, writ, injunction, decree, order or regulation of any Governmental Authority having jurisdiction over such Person which is reasonably likely to have a Material Adverse Effect. (y) Each of the Companies and each of Petrobras’s subsidiaries has good and marketable title to all of their properties and assets and owns or leases all such properties and assets as are necessary to the conduct of its operations as presently conducted free and clear of any liens, charges, security interests or other encumbrances except such as (i) do not materially interfere with the intended use thereof and (ii) could not reasonably be expected to have a Material Adverse Effect. All leases and subleases material to the business of each of the Companies under which either of the Companies holds properties are in full force and effect; and neither of the Companies has had any notice that any material claim of any sort has been asserted by anyone adverse to the Companies’ rights under any leases or subleases mentioned above, or affecting or questioning the rights thereof to the continued possession of the leased or subleased premises under any such lease or sublease, except as would not result in a Material Adverse Effect. (z) PricewaterhouseCoopers Auditores Independentes (who have certified the audited financial statements of Petrobras and supporting schedules and information of Petrobras and its consolidated subsidiaries and delivered their reports with respect to the audited and unaudited consolidated financial statements and other financial information included in the Disclosure Package and the Final Offering Document relating to Petrobras and its consolidated subsidiaries for the years ended December 31, 2015, 2014, 2013, 2012 and 2011 and for the three month periods ended March 31, 2016 and 2015) are independent public accountants within the meaning of the applicable requirements of Regulation S-X under the Securities Act, the Exchange Act, and the Public Company 10 Accounting Oversight Board (United States) and are certified public accountants with respect to Petrobras under the standards established by the local authorities in Brazil. (aa)Each of the Companies and each of Petrobras’s subsidiaries has filed or caused to be filed all material tax returns which to the knowledge of the Companies are required to be filed, and has paid all taxes shown to be due and payable on said returns or on any assessments made against such person or any of its respective properties and all other taxes, assessments, fees or other charges imposed on such person or any of its respective properties by, any Governmental Authority (other than those the amount or validity of which is currently being contested in good faith by appropriate proceedings and with respect to which reserves in conformity with generally accepted accounting principles have been provided on the books of such person); and no material tax liens or material liens with respect to any assessments, fees or other charges have been filed and, to the knowledge of such person, no material claims are being asserted with respect to any such taxes, assessments, fees or other charges. (bb) The Companies and each of Petrobras’s subsidiaries are insured by insurers that the Companies reasonably believe to be financially sound against such losses and risks and in such amounts as are prudent and customary in the businesses and in the geographical regions in which they are engaged, except when the failure to do so would not have a Material Adverse Effect; and neither of the Companies nor any subsidiary thereof has any reason to believe that it will not be able to renew its existing insurance coverage as and when such coverage expires or to obtain similar coverage from similar insurers as may be necessary to continue its business at a cost that would not have a Material Adverse Effect. (cc)The Companies and Petrobras’s subsidiaries possess all material licenses, certificates, permits and other authorizations issued by the appropriate federal, state or foreign regulatory authorities necessary to conduct their respective businesses, and neither of the Companies nor any of Petrobras’s subsidiaries has received any notice of proceedings relating to the revocation or modification of any such certificate, authorization or permit which, singly or in the aggregate, if the subject of an unfavorable decision, ruling or finding, could have a Material Adverse Effect. (dd) To ensure the legality, validity, enforceability or admissibility into evidence of any of the Transaction Documents, it is not necessary that any such other document be filed or recorded with any court or other authority in Brazil or The Netherlands (other than such authorizations or filings that have already been obtained or made, as applicable), or that any stamp or similar tax be paid in either Brazil or The Netherlands on or in respect of any such document, except as provided in the Registration Statement, the Disclosure Package and the Final Offering Document. It is not necessary under the laws of Brazil or The Netherlands that any of the holders of the Notes be licensed, qualified or entitled to carry on business in either Brazil or The Netherlands by reason of the execution, delivery, performance or enforcement of any of the Transaction Documents. 11 (ee) Except as disclosed in the Registration Statement, the Disclosure Package and the Final Offering Document, the Companies and each of their respective Material Subsidiaries each maintain a system of internal accounting and other controls sufficient to provide reasonable assurance that (i)transactions are executed in accordance with management’s general or specific authorizations, (ii)transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States and to maintain asset accountability, (iii)access to assets is permitted only in accordance with management’s general or specific authorization and (iv)the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences, and since December31, 2015, (x)neither Company is aware of any material weakness in the Companies’ internal control over financial reporting (whether or not remediated) and (y) there has been no change in the Companies’ internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the Companies’ internal control over financial reporting. (ff) Each Company has established and maintains disclosure controls and procedures (as such term is defined in Rules13a‑15 and 15d‑14 under the Exchange Act) and has carried out evaluations of the effectiveness of its disclosure controls and procedures as required by Rule13a‑15 of the Exchange Act. Except as disclosed in the Registration Statement, the Disclosure Package and the Final Offering Document, such disclosure controls and procedures are effective to provide reasonable assurance that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the applicable rules and forms, and that it is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. (gg) The Companies and Petrobras’s subsidiaries (i)are in compliance with any and all applicable foreign, federal, state and local laws and regulations relating to the protection of human health and safety, the environment or hazardous or toxic substances or wastes, pollutants or contaminants (“ Environmental Laws ”), (ii)have received and are in compliance with all permits, licenses or other approvals required of them under the applicable Environmental Laws to conduct their respective businesses and (iii)except as described in the Registration Statement, the Disclosure Package and the Final Offering Document, have not received notice of any actual or potential liability for the investigation or remediation of any disposal or release of hazardous or toxic substances or wastes, pollutants or contaminants, except in the case of clauses (i), (ii) and (iii) above where such non-compliance with Environmental Laws, failure to receive required permits, licenses or other approvals, or liability would not, individually or in the aggregate, have a Material Adverse Effect. Except as set forth in the Registration Statement, the Disclosure Package and the Final Offering Document, neither of the Companies nor any of Petrobras’s subsidiaries has been named as a “potentially responsible party” under the United States Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended, nor has the Company or any such 12 subsidiary been identified as the party responsible or potentially responsible for any breach or violation of any other similar Environmental Law. (hh) In the ordinary course of its business, the Companies periodically review the effect of Environmental Laws on the business, operations and properties of the Companies and their Material Subsidiaries, in the course of which it identifies and evaluates associated costs and liabilities (including, without limitation, any capital or operating expenditures required for clean-up, closure of properties or compliance with Environmental Laws, or any permit, license or approval, any related constraints on operating activities and any potential liabilities to third parties). On the basis of such review, the Companies have reasonably concluded that such associated costs and liabilities would not, singly or in the aggregate, have a Material Adverse Effect. (ii) The information set forth in the Registration Statement, the Disclosure Package and the Final Offering Document relating to oil and gas reserves, oil and gas wells and any other oil and gas-related information required to be disclosed in such Registration Statement, the Disclosure Package and the Final Offering Document has been prepared by the Companies in all material respects on the basis disclosed in the Registration Statement, the Disclosure Package and the Final Offering Document and conforms in all material respects to the requirements of the Securities Act and the Exchange Act, as the case may be. (jj) The Companies are subject to civil and commercial law in respect of their obligations hereunder and the Companies are not, nor are any of their properties, assets or revenues subject to any right of immunity under Dutch, Brazilian or New York law, from any legal action, suit or proceeding, from the giving of any relief in any such legal action, suit or proceeding, from set-off or counterclaim, from the jurisdiction of any Dutch, Brazilian, New York or U.S. federal court, from service of process, attachment upon or prior to judgment, or attachment in aid of execution of judgment, or from execution of a judgment, or other legal process or proceeding for the giving of any relief or for the enforcement of a judgment, in any such court with respect to its obligations, liabilities or any other matter under or arising out of or in connection herewith; and, to the extent that the Companies or any of their properties, assets or revenues may have or may hereafter become entitled to any such right of immunity in any such court in which proceedings arising out of, or relating to the transactions contemplated hereby, may at any time be commenced, the Companies have waived or will waive such right to the extent permitted by law and have consented to such relief and enforcement as provided herein. (kk) The submission of the Companies to the non-exclusive jurisdiction of the courts of the Supreme Court of the State of New York, County of New York, and the United States District Court for the Southern District of New York in Section 13 hereof and under each of the Transaction Documents, as applicable, is legal, valid and binding under the laws of Brazil and The Netherlands; the appointment of Petrobras’s New York office located at 570 Lexington Avenue, 43rd Floor, New York, New York 10022 as its authorized agent for the purpose described in Section13 below and under each of the other Transaction Documents, as applicable, is legal, valid and binding under the laws of Brazil and The Netherlands; and the choice of law provision set forth in Section 14 below 13 and in each Transaction Document, as applicable, is legal, valid and binding under the laws of Brazil and The Netherlands. (ll) Any final judgment for any amount payable by the Companies rendered by any court of the State of New York or of the United States located in the State of New York having jurisdiction under its own domestic laws in respect of any suit, action or proceeding against the Companies based upon any Transaction Document would be declared enforceable against the Companies by the courts of Brazil, as applicable, without re-examination, review of the merits of the cause of action in respect of which the original judgment was given or relitigation of the matters adjudicated upon or payment of any stamp, registration or similar tax or duty, as provided in the provisions for enforcement of foreign judgments set forth in the Disclosure Package and the Final Offering Document. (mm) No part of the proceeds of the sale of the Notes will be used for any purpose that violates the provisions of any of Regulation T, U or X of the Board of Governors of the Federal Reserve System or any other regulation of such Board of Governors. (nn) Both presently and immediately after giving effect to the transactions contemplated hereunder, each of the Companies (i)is and will be able to pay its debts as they become due and (ii)is not insolvent as defined under applicable Brazilian bankruptcy, insolvency or similar law or The Netherlands bankruptcy, insolvency or similar law. (oo) No holder of the Notes,the Underwriters or the Trustee will be deemed resident, domiciled, carrying on business or subject to taxation in Brazil or The Netherlands solely by the execution, delivery, performance or enforcement of any of the Transaction Documents or by virtue of the ownership or transfer of a Note or the receipt of payment thereon assuming that such person does not have a fixed base in Brazil or The Netherlands and that such person is not a resident of Brazil or resident or deemed to be resident in the Netherlands for Dutch tax purposes in respect of the ownership and disposal of his/her Notes (“ Non-Dutch Resident ”) and (i) does not have a permanent establishment or a permanent representative ( vaste vertegenwoordiger ), to which the debt securities are attributable; or (ii) is an individual that derives benefits from miscellaneous activities ( overige werkzaamheden ) carried out in The Netherlands in respect of the Notes, including without limitation activities which are beyond the scope of active portfolio investment activities; or (iii) is not an individual and is entitled to a share in the profits of an enterprise or a co-entitlement to the net worth of enterprise, which is effectively managed in The Netherlands other than by way of securities and to which enterprise the notes are attributable; or (iv) if the holder of the Notes is an individual and is entitled to a share in the profits of an enterprise that is effectively managed in The Netherlands, other than by way of securities and to which enterprise the Notes are attributable (“ Dutch Permanent Establishment ”). (pp) There are no Dutch taxes on or by virtue of the mere execution or delivery of this Underwriting Agreement, the Indenture, the Notes or any of the other Transaction 14 Documents or any other document to be furnished hereunder or thereunder. Payments to be made by the Companies or any other party to any of the Transaction Documents pursuant to the Transaction Documents will not be subject to Dutch taxes, a ssuming that such a person is a Non-Dutch Resident and does not have a Dutch Permanent Establishment. T here are no stamp or other issuance or transfer taxes or duties or other similar fees or charges required to be paid in connection with the execution and delivery of any of the Transaction Documents or the consummation of any of the other transactions described therein or the issuance and sale by PGF of the Notes, except for court fees payable in case of litigation in the Dutch Courts in respect of the Transaction Documents or the Notes. (qq) There is no tax, levy, impost, deduction, charge or withholding imposed, levied or made by or in Brazil or any political subdivision or taxing authority thereof or therein either (i) on or by virtue of the execution or delivery of this Underwriting Agreement or any of the other Transaction Documents or (ii) on any payment to be made by Petrobras to the Trustee or the holders of the Notes pursuant to the Guaranties, except with respect to any payment of interest, fees or other income made to a party hereto or thereto outside of Brazil from funds of Petrobras in Brazil each of which currently would be subject to a withholding tax which, as of the date hereof, is levied at the rate of 15%, 25% if the beneficiary is domiciled in a tax haven jurisdiction, or such other lower rate, as it may be contemplated in a bilateral treaty aimed at avoiding double taxation between Brazil and such other country where the recipient of the payment has its domicile. Remittances of funds from Brazil may also be subject to taxes on foreign exchange transactions. Petrobras is permitted to make all payments pursuant to the Guaranties free and clear of all taxes, levies, imposts, deductions, charges or withholdings imposed, levied or made by or in Brazil or any political subdivision or taxing authority thereof or therein, and no such payment in the hands of the Trustee will be subject to any tax, levy, impost, deduction, charge or withholding imposed, levied or made by or in Brazil or any political subdivision or taxing authority therein or thereof, in each case except as provided in the immediately preceding sentence. Petrobras intends to make all payments pursuant to this Underwriting Agreement from funds offshore Brazil. To ensure the legality, validity, enforceability or admissibility in evidence of the Transaction Documents in Brazil, it is not necessary that the Transaction Documents or any other document be filed or recorded with any court or other authority in Brazil, other than the n otarization of the signatures of the parties signing outside Brazil, the subsequent consularization (authentication) of the signature of such a notary by a Brazilian consulate official, the registrations of the relevant Transaction Document with the competent registry of titles and deeds, and the subsequent translation of the relevant Transaction Document into Portuguese by a sworn translator. (rr) Except as set forth in the Registration Statement, the Disclosure Package and the Final Offering Document, neither of the Companies nor any of Petrobras’s subsidiaries, nor any director or executive officer of the Companies or any of Petrobras’s subsidiaries, nor, to the best knowledge of the Companies, any agent, employee or other 15 person associated with or acting on behalf of the Companies or any of Petrobras’s subsidiaries has (i) used any corporate funds for any unlawful contribution, gift, entertainment or other unlawful expense relating to political activity; (ii) made or offered any bribe, unlawful rebate, payoff, influence payment, kickback or other unlawful payment; or (iii) is aware of or has taken any action, directly or indirectly, that would result (a) in a violation of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations thereunder (collectively, the “ FCPA ”), the UK Bribery Act 2010 or the Law No. 12,846 of 2013 - Nova Lei Anticorrupção Brasileira of 2013 (New Brazilian Anti-Corruption Law) (collectively, the “ Anti-Corruption Laws ”) or (b) in a violation of any similar law or regulation to which the Companies or any of Petrobras’s subsidiaries is subject. Except as set forth in the Registration Statement, the Disclosure Package and the Final Offering Document, Petrobras has instituted and maintained policies and procedures reasonably designed to achieve compliance with the Anti-Corruption Laws. (ss) Except as set forth in the Registration Statement, the Disclosure Package and the Final Offering Document, the operations of the Companies and Petrobras’s subsidiaries are and have been conducted at all times in compliance with applicable financial recordkeeping and reporting requirements, including those of Title 18 U.S. Code section 1956 and 1957, the Bank Secrecy Act, as amended by Title III of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “ USA PATRIOT Act ”), the Currency and Foreign Transactions Reporting Act of 1970, as amended, the Money Laundering Directives (including implementing measures in European member states), the UK’s Proceeds of Crime Act 2002, Brazilian Law 9613/98 (as amended), the applicable money laundering statutes of all applicable jurisdictions, the rules and regulations thereunder and any related or similar rules, regulations or guidelines, issued, administered or enforced by any competent governmental agency (collectively, the “ Anti-Money Laundering Laws ”) and no action, suit or proceeding by or before any court or governmental agency, authority or body or any arbitrator involving the Companies or any of Petrobras’s subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to the best knowledge of the Companies, threatened. (tt) Neither of the Companies, nor any of Petrobras’s subsidiaries, nor any director or executive officer of the Companies or any of Petrobras’s subsidiaries, nor, to the best knowledge of the Companies, any agent, employee or affiliate of the Companies or any of Petrobras’s subsidiaries is currently subject to any sanctions administered or enforced by the U.S. government, including, without limitation, the Office of Foreign Assets Control of the U.S. Treasury Department (“ OFAC ”), the U.S. Department of Commerce, or the U.S. Department of State, the United Nations Security Council, the European Union or Her Majesty’s Treasury (collectively, “Sanctions”); and the Companies will not knowingly directly or indirectly use the proceeds of the offering of the Notes hereunder, or lend, contribute or otherwise make available such proceeds to any subsidiary, joint venture partner or other person or entity, for the purpose of financing the activities of any person currently subject to any Sanctions. (uu) Except as set forth in the Registration Statement, the Disclosure Package and the Final Offering Document, there are no labor disturbances or disputes existing, or to 16 the knowledge of the Company, threatened, that could result in a Material Adverse Effect. Any certificate signed by any officer or representative of any of the Companies and delivered to you or your counsel in connection with the offering of the Notes shall be deemed a representation and warranty by the respective Company to each Underwriter as to the matters covered thereby on the date of such certificate. SECTION 2. Purchase and Sale . Subject to the terms and conditions and in reliance upon the representations and warranties herein set forth, PGF agrees to sell the Series 1 Notes with an aggregate principal amount of U.S.$5,000,000,000 and the Series 2 Notes with an aggregate principal amount of U.S.$1,750,000,000 to the Underwriters, and each of the Underwriters severally agrees to purchase from PGF, the aggregate principal amount of the Notes listed on Schedule B attached hereto at a purchase price of 98.702% of the aggregate principal amount of the Series 1 Notes and 98.074% of the aggregate principal amount of the Series 2 Notes (the “ Purchase Price ”). SECTION 3. Delivery and Payment . (a)Delivery of and payment for the Notes shall be made at the offices of Shearman & Sterling LLP in New York or such other place as shall be agreed upon by the parties hereto at 10:00 A.M., New York City time, on May 23, 2016, or at such time on such later date as the Underwriters shall designate, which date and time may be postponed by agreement between the Underwriters and PGF (such date and time of delivery and payment for the Notes being herein called the “ Closing Date ”). Delivery of the Notes shall be made to the Underwriters against payment by the Underwriters of U
